DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 20 January 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies have been provided of the foreign patent documents.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Amendment
This office action is responsive to the amendment filed on 22 March 2022.  As directed by the amendment: claims 1, 2, 7, 12-14, 17, 19, 21, and 23 have been amended; claims 9-10, 16, and 18 have been cancelled; and claims 24-27 have been added. Thus, claims 1-8, 11-15, 17, and 19-27 are presently pending in this application. Applicant’s amendments to the drawings and claims have overcome each and every objection and 112(b) rejection made in the previous office action. 
Reasons for Allowance
Claims 1-8, 11-15, 17, and 19-27 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Leibinsohn (US 4064879), fails to disclose or make obvious a device as described in claim 1. Specifically, Leibinsohn fails to disclose or make obvious a syringe, in combination with all of the other elements of the claim, “wherein whether the needle is moved to a desired location from an undesired location of mass is indicated by the piston’s change of position corresponding to a pressure difference between the desired location and the undesired location, and the piston is at a first position relative to the plunger when the biasing element is at a first length, and the piston moves from the first position to a second position in response to the biasing element's change of the length resulting from a pressure change inside the reservoir when the needle reaches the desired location of a mass.” Leibinsohn discloses a syringe (10; Fig. 1) which detects pressure change within the barrel (2), visible as a change of position of a piston (14) with respect to a plunger shaft (12). However, Leibinsohn fails to teach or make obvious an indication of the needle’s position being a change in piston position as a result of a pressure difference. Instead, the needle location and the pressure detection are two independent variables that do not affect one another in the device of Leibinsohn. 
Regarding claim 24, the limitation “the needle's reaching a desired location of a mass from a first location creates a first pressure change in the reservoir and the first pressure change does not cause a visually detectable change in the first length of the biasing element such that the piston remains at the first position, wherein the needle's reaching an undesired location of the mass from the desired position creates a second pressure change in the reservoir and the second pressure change causes a visually detectable change in the first length of the biasing element, such that the piston moves from the first position to a second position” is similarly not disclosed or made obvious by the device of Leibinsohn because the needle’s location and the position of the piston due to a pressure change are independent events in the device of Leibinsohn.
Regarding claim 27, the limitation “the needle's reaching a desired location of a mass from a first location creates a first pressure change inside the reservoir and the first pressure change causes a visually detectable change in the first length of the biasing element such that the piston moves from a first position to a second position, wherein the needle's reaching an undesired location of the mass from the desired location creates a second pressure change in the reservoir and the second pressure change does not cause a visually detectable change in the first length of the biasing element such that the piston remains at the second position” is similarly not disclosed or made obvious by the device of Leibinsohn because the needle’s location and the position of the piston due to a pressure change are independent events in the device of Leibinsohn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al (WO 2020/219404) teaches a syringe (Figs. 3, 3b) that visually demonstrates a pressure change by movement of plunger (102), but fails to teach or make obvious a piston that moves with respect to plunger due to a pressure change. In addition, Lin does not qualify as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783